Case 1:19-cv-00874-RBJ-MEH Document 144 Filed 03/12/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  WARNER BROS. RECORDS INC., et al.,

        Plaintiffs,

  v.                                       Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

        Defendant.


   CHARTER COMMUNICATIONS, INC.’S RESPONSE TO PLAINTIFFS’ MOTION TO
                DENY QUALIFIED PERSON DESIGNATION
Case 1:19-cv-00874-RBJ-MEH Document 144 Filed 03/12/20 USDC Colorado Page 2 of 6




          Defendant Charter hereby responds to Plaintiffs’ Motion to Deny Qualified Person

   Designation. (Dkt. 131) (“Motion”).

                                   PRELIMINARY STATEMENT

          Plaintiffs’ Motion is baseless. Plaintiffs have no legitimate ground upon which to oppose

   Ms. Hellerstein’s designation as a Qualified Person to review a limited set of chain-of-title

   documents in advance of the now-passed February 19, 2020 discovery conference. As Charter’s

   counsel explained to Plaintiffs’ counsel, Charter intended to utilize Ms. Hellerstein to assist with

   this limited review. Because the conference has now passed, Charter hereby withdraws its prior

   designation of Ms. Hellerstein as a Qualified Person, rendering moot Plaintiffs’ Motion. It should

   be denied as such.

          Plaintiffs’ Motion is also replete with inaccuracies and mischaracterizations that Charter

   corrects below. Plaintiffs’ attempt to block Charter’s legitimate utilization of Ms. Hellerstein (or

   any other expert during this litigation), based upon wholly fabricated concerns, is frivolous.

   Gamesmanship like this should not be countenanced.

                                       CHARTER’S RESPONSE

          On February 7, 2020, pursuant to the parties’ Protective Order, counsel for Charter timely

   disclosed Ms. Hellerstein as a Qualified Person, meaning she was an independent expert or

   consultant who had signed the parties’ Protective Order and to whom Charter intended to disclose

   documents Plaintiffs had designated as Highly Confidential – Attorneys’ Eyes Only (“HC-AEO”).

   Sahni Decl., Ex. A. In response, Plaintiffs’ counsel requested “more specificity regarding what

   [Charter] plan[s] to use her for in order to properly assess Charter’s request.” Id. Charter’s counsel

   responded that there was no requirement under the Protective Order for a party to explain its “plan”

   for an expert. Id. Nevertheless, Charter’s counsel explained that Charter intended “to provide




                                                     1
Case 1:19-cv-00874-RBJ-MEH Document 144 Filed 03/12/20 USDC Colorado Page 3 of 6




   Ms. Hellerstein with copies of certain copyright ownership-related documents designated as

   HC-AEO that Plaintiffs have produced.” Id. Plaintiffs then sent a letter directly to Ms. Hellerstein

   threatening that her engagement allegedly posed ethical and professional responsibility

   obligations. Plaintiffs asked no further questions of Charter before objecting and filing the Motion.

          At this point in time, the only copyright ownership-related documents Plaintiffs had

   produced were a handful relating to the 110-work sample. These documents included publicly

   available Copyright Office registration certificates and a smattering of recording agreements and

   basic corporate documents (change of name certificates, merger certificates, public filings, etc.).1

          The parties had been ordered to provide written submissions on outstanding discovery

   issues to the Court by February 17, 2020, in advance of the parties’ February 19, 2020 conference.

   One of the primary purposes of Charter’s submission was to identify, based on the documents

   Plaintiffs produced, deficiencies with Plaintiffs’ copyright registrations.      Thus, contrary to

   Plaintiffs’ claim, Charter’s counsel made clear to Plaintiffs’ counsel that it intended to show

   Ms. Hellerstein these limited documents in an effort to help prepare its submission, i.e., review

   documents for purposes of challenging copyright validity and/or Plaintiffs’ ownership thereof.2

   Nothing more should have been required under the Protective Order and, if Plaintiffs had further

   questions, they should have posed them before filing this baseless Motion.

          Further, Plaintiffs’ collective claim that they would face the “risk of serious harm” by

   Ms. Hellerstein reviewing a small selection of chain of title documents in preparation for a

   discovery conference is frivolous for at least the following reasons.




   1
     Charter does not concede that Plaintiffs’ designation of any of these documents as HC-AEO is
   warranted and expressly reserves its right to challenge such designations.
   2
     To be clear, Ms. Hellerstein was never provided with any non-public, confidential documents,
   given Plaintiffs’ objection.


                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 144 Filed 03/12/20 USDC Colorado Page 4 of 6




          First, Plaintiffs’ claim of prejudice inures, at least theoretically, to only one Plaintiff—

   Capitol Records LLC—out of over 60 other Plaintiffs. As Plaintiffs explain, Ms. Hellerstein was

   employed by EMI Music, of which Capitol Records was part, until 2004. EMI Music did not own

   any of the other 60-plus Plaintiffs in this action.

          Moreover, contrary to Plaintiffs’ assertion that Ms. Hellerstein’s time at EMI Music

   somehow implicates Universal Music Group (not a Plaintiff), EMI Music, along with Capitol

   Records, was not acquired by Universal Music Group until 2012, eight years after

   Ms. Hellerstein’s employment ended. The other Plaintiffs (organized by parent organizations) are

   competitors of Universal Music Group.          In sum, Plaintiffs do not attempt to explain how

   Ms. Hellerstein’s decades-old prior employment with a defunct distribution company and review

   of these select documents would at all pose “the risk of serious harm” to the other 60-plus

   companies in this case. Plaintiffs should have limited their objection accordingly.

          Second, Plaintiffs do not explain how Ms. Hellerstein’s review of chain of title documents

   would pose “the risk of serious” harm even to Capitol Records LLC. For example, Plaintiffs make

   no effort to identify documents among the tiny sample they produced that relate, in any respect, to

   EMI Music or Ms. Hellerstein’s work while employed there. Moreover, even if certain documents

   did relate to EMI Music, Ms. Hellerstein’s review of them for purposes of testing whether they

   complete chain of title could not possibly pose the “risk of serious harm.” Charter’s analysis was

   based on the documents produced, not some hypothetical or privileged information that a third-

   party may possess. And, as addressed below, the suggestion that Ms. Hellerstein would provide

   such information, even if she possessed it, is entirely unfounded.

          Third, Plaintiffs’ vague reference to Ms. Hellerstein’s purported participation in “RIAA

   working groups” and other industry-wide initiatives is irrelevant. The documents Plaintiffs




                                                         3
Case 1:19-cv-00874-RBJ-MEH Document 144 Filed 03/12/20 USDC Colorado Page 5 of 6




   produced that were designated pursuant to the Protective Order were chain-of-title-related, as

   Charter’s counsel explained—not dealing with the topics Plaintiffs flag in their Motion. See Mot.

   at 4. Plaintiffs’ claimed prejudice is unavailing for the additional reason that Plaintiffs have not

   even produced any documents that relate to those other issues. Even if they had, the suggestion

   that Ms. Hellerstein would disclose privileged information is insulting at best. Further, Plaintiffs’

   threat that Ms. Hellerstein’s sheer retention by Charter to perform a limited chain-of-title review

   somehow violates ethical and professional obligations, based solely on her decades-ago

   employment by a non-party, is without merit. Here, there was no appearance of impropriety, let

   alone a potential violation of either Charter’s or Ms. Hellerstein’s ethical obligations or otherwise.

   Plaintiffs’ “complaint” should be rejected for what it is—pure gamesmanship.

          Plaintiffs’ Motion is moot and should be denied, as Charter withdraws its prior designation

   of Ms. Hellerstein as a Qualified Person pursuant to the parties’ Protective Order. Charter does so

   expressly reserving its rights and remedies, both express and implied, in equity or at law.

   Date: March 12, 2020                                  Respectfully submitted,

                                                         s/ Erin R. Ranahan
    Michael S. Elkin                                     Erin R. Ranahan
    Thomas Patrick Lane                                  Shilpa A. Coorg
    Seth E. Spitzer                                      WINSTON & STRAWN LLP
    WINSTON & STRAWN LLP                                 333 S. Grand Avenue
    200 Park Avenue                                      Los Angeles, CA 90071
    New York, NY 10166                                   (213) 615-1933 (telephone)
    (212) 294-6700 (telephone)                           (213) 615-1750 (facsimile)
    (212) 294-4700 (facsimile)                           E-mail: eranahan@winston.com
    E-mail: melkin@winston.com                           E-mail: scoorg@winston.com
    E-mail: tlane@winston.com
    E-mail: sspitzer@winston.com                          Craig D. Joyce
                                                          John M. Tanner
    Jennifer A. Golinveaux                                Fairfield and Woods, P.C.
    WINSTON & STRAWN LLP                                  1801 California Street, Suite 2600
    101 California Street, 35th Floor                     Denver, Colorado 80202
    San Francisco, CA 94111-5840                          Phone: 303.830.2400
    (415) 591-1506 (telephone)                            Fax: 303.830.1033
    (415) 591-1400 (facsimile)                            E-mail: cjoyce@fwlaw.com
    E-mail: jgolinveaux@winston.com                       Counsel for Defendant



                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 144 Filed 03/12/20 USDC Colorado Page 6 of 6




                                     CERTIFICATE OF SERVICE

           I certify that on March 12, 2020, I caused a true and correct copy of the foregoing document

   to be electronically filed with the Clerk of the Court via CM/ECF, which will send a notice of

   electronic filing to all counsel of record.

    Matthew J. Oppenheim                              Mitchell A. Kamin
    Scott A. Zebrak                                   Neema T. Sahni
    Jeffrey M. Gould                                  Mark Y. Chen
    OPPENHEIM + ZEBRAK, LLP                           COVINGTON & BURLING LLP
    4530 Wisconsin Ave. NW, 5th Floor                 1999 Avenue of the Stars, Suite 3500
    Washington, DC 20016                              Los Angeles, CA 90067-4643
    Tel: (202) 851-4526                               Tel: (424) 332-4800
    E-mail: matt@oandzlaw.com                         E-mail: mkamin@cov.com
    E-mail: scott@oandzlaw.com                        E-mail: nsahni@cov.com
    E-mail: jeff@oandzlaw.com                         E-mail: mychen@cov.com
    E-mail: kerry@oandzlaw.com                        Attorneys for Plaintiffs
    Attorneys for Plaintiffs
    Janette L. Ferguson                               Jonathan M. Sperling
    LEWIS BESS WILLIAMS & WEESE, P.C.                 William E. O’Neil
    1801 California Street, Suite 3400                COVINGTON & BURLING LLP
    Denver, CO 80202                                  620 Eighth Avenue
    Tel: (303) 861-2828                               New York, NY 10018-1405
    E-mail: jferguson@lewisbess.com                   Tel: (212) 841-1000
    E-mail: bleoni@lewisbess.com                      E-mail: jsperling@cov.com
    Attorneys for Plaintiffs                          E-mail: woneil@cov.com
                                                      Attorneys for Plaintiffs
                                                      Megan M. O’Neill
                                                      COVINGTON & BURLING LLP
                                                      850 Tenth Street, NW
                                                      Washington, DC 20001-4956
                                                      Tel: (202) 662-5416
                                                      E-mail: moneill@cov.com
                                                      Attorneys for Plaintiffs

                                                 s/ Erin R. Ranahan
                                                    Erin R. Ranahan
